Citation Nr: 1011250	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the Veteran had a claim pending prior to his 
death concerning countable medical expenses for nonservice-
connected pension purposes for 2006.  

2.  Entitlement to additional nonservice-connected pension 
benefits for 2006, for accrued benefit purposes.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from November 1942 to 
September 1943.  The Veteran die in May 2007.  The appellant 
is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in November 2008, 
and a substantive appeal was received in November 2008.  

The issue of entitlement to burial benefits was denied in a 
November 2007 determination.  However, in April 2008, the 
appellant filed additional evidence pertaining to this claim 
and requested that the RO consider this evidence.  However, 
to date, it appears that the RO has not reconsidered the 
claim.  Therefore, as the Board does not have jurisdiction 
over this matter, it is referred to the RO for appropriate 
action.  

The issue of entitlement to additional nonservice-connected 
pension benefits for 2006, for accrued benefit purposes, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 2007, the Veteran filed a medical expense report 
for nonservice-connected pension purposes for 2006.

2.  The Veteran died in May 2007.  

CONCLUSION OF LAW

The Veteran had a claim pending prior to his death concerning 
countable medical expenses for nonservice-connected pension 
purposes for 2006.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 U.S.C.A. § 
5121; 38 C.F.R.  § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 
(1994).

The appellant has argued that in March 2007, the Veteran 
filed a medical expense report concerning his countable 
medical expenses for nonservice-connected pension benefits 
for 2006.  In support of her claim, she has submitted a copy 
of the medical expense report purportedly signed and dated by 
the Veteran in March 2007.  She has also submitted a March 
2007 form letter from the RO indicating that it had received 
a claim for benefit.  

However, the original claim is not associated with the claims 
file.  In other words, there is no date-stamped copy.  The 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet.App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  The Court has also specifically held that 
a statement by a claimant, standing alone, is not sufficient 
to rebut the presumption of regularity in VA operations.  Id.  
While Ashley dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet.App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  Under Mindenhall there is a presumption of 
regularity of the administrative process when there is a lack 
of clear evidence to the contrary.  

In the instant case, the claims file does not reflect that 
the Veteran filed the March 2007 claim prior to his death.  
However, the appellant has submitted a copy of the claim that 
was signed by the Veteran and dated in March 2007.  Further, 
importantly, the RO did send a letter to the Veteran in March 
2007 acknowledging receipt of a claim, and this letter does 
not appear to apply to any other claims in the file as there 
is nothing in the claims file prior to the appellant's 
current application since 2003.  Thus, the Board concludes 
that the presumption of regularity has been rebutted in this 
case.  Accordingly, the Board finds that the Veteran had a 
claim pending prior to his death concerning countable medical 
expenses for nonservice-connected pension purposes for 2006.  

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the appellant's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

A claim was pending prior to the Veteran's death concerning 
countable medical expenses for nonservice-connected pension 
purposes for 2006.  To that extent, the appeal is granted, 
subject to the directions set forth in the following Remand 
section of this decision.


REMAND

As the Board has found that the Veteran had a claim pending 
prior to his death, the issue of entitlement to additional 
nonservice-connected pension benefits for 2006, for accrued 
benefit purposes, must be returned to the RO for appropriate 
development.  Further, the RO should ensure that the Veteran 
has been provided sufficient VCAA notice with respect to this 
issue under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 
C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  The RO should adjudicate the issue of 
entitlement to additional nonservice-
connected pension benefits for 2006, for 
accrued benefit purposes, on the merits.  
If the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


